Title: To James Madison from John Sloane, 9 November 1816
From: Sloane, John,Beall, Reasin
To: Madison, James



Sir
Wooster 9th. November 1816.

Observing that the Office of Accountant for the Department of War, has become vacant, by the death of Colo. Lear, permit us the liberty of recommending to your Excellency’s consideration the Honourable David Clendenin Esquire representative in Congress from the 6th. district of Ohio, as a gentleman well qualified to discharge the duties of that Office.  We have the honour to be Your Excellency’s most Obt. & Most Humble Servants

Reasin Beall
John Sloane

